Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Hsu (Reg. No. 61,007) on 08/03/2022.

The application has been amended as follows:
IN THE CLAIMS (of that set dated 06/14/2022):
Claim 1.  Between Pre-amble and Line 1.  Please add the language - - “a display apparatus including:” - - so it reads:
	“An electronic device, comprising:
a display apparatus including:
a display panel;
a display controller, configured to control displaying of the display panel; and
a host, electrically connected to the display controller, ...”

Claim 11.  Lines 3-4.  After, “wherein the electronic device comprises” and before “and a host,” please strike the language “a display panel, a display controller,” - - and add replacement language - - “a display apparatus” - - 
After language “and a host,” please add the language - - “wherein the display apparatus includes a display panel and a display controller,” - - 
After language “utilizing the host to execute an application to render a display image” - - please add the language - - “by transmitting the display image to the display controller through an image-transmission channel between the host and the display controller” - - (reference may be made to the attached OA.Appendix document accompanying the 8/3/2022 Interview Summary) - - so it reads:
	“A method of automatically triggering a hot key using a display image, for use in an electronic device, wherein the electronic device comprises a display apparatus wherein the display apparatus includes a display panel and a display controller, the method comprising:
utilizing the host to execute an application to render a display image by transmitting the display image to the display controller through an image-transmission channel between the host and the display controller; ...”


DETAILED ACTION
Response to Amendment
	The Amendment filed 06/14/2022 in response to the Non-Final Office Action mailed 03/21/2022 has been entered.  
	Claims 1-6, 8-16, and 18-20 are currently pending in U.S. Patent Application No. 17/036,242.

Response to 35 USC § 112 Rejections
In view of the foregoing amendment(s) to claim 9, corresponding claim rejections under 35 U.S.C. 112(b) are withdrawn.  

Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments which draw from limitations of now cancelled claims 7 and 17, previously identified as Allowable Subject Matter.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-6, 8-16, and 18-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
Reconsideration and updated search have failed to provide references lending towards an obvious combination teaching/suggesting the claimed invention as a whole.  KR100458209 (Citation No. 1 in Applicant’s 3/17/2022 IDS) (hereinafter ‘209) teaches/suggests that initial screen window 200 as illustrated in Figure 9 and Figures 12a/12b, in addition to computer 1 including/comprising host 2 and monitor 4.  The environment setting and program control module 16 is disclosed as being ‘of the host’ 2, that is residing/installed in the application layer of host 2 operating system.  ‘209 further suggests one or more ‘use environment’ settings may be configured for automatic execution device 6 via a user interface, and describes pop-up window 200 as provided with buttons for setting one or more of e.g. ‘function setting’, ‘mouse setting’, ‘object/small -‘, ‘auxiliary skill 1,2,3’, and ‘setting read’.  ‘209 fails to teach/suggest the claim as a whole wherein the display controller detects whether pixels in a specific area of the display image satisfy a predetermined condition, in addition to an on-screen-display (OSD) menu of the display apparatus setting the specific area and predetermined condition.  In other words, in addition to no apparent equivalents for the ‘specified area’ and ‘predetermined condition’ in the settings of ‘209, screen change detection as may be performed by 6 is distinguished from functions performed by any display controller, and 16 is installed in the application layer of host 2 (housed within computer 1 more generally), and is similarly distinct from/non-equivalent to a ‘display apparatus’ e.g. monitor 4 or a device comprising 4 and distinct from 1.  Accordingly, references of record to include ‘209, fail to serve in any obvious/permissible combination curing those deficiencies as previously identified for the case of e.g. KANG et al. (US 2019/0096316) in view of Hou (US 2015/0278624).  Applicant’s claimed invention utilizes the display controller to detect whether pixels in a specific area of the display image satisfy a predetermined condition, both configurable through the display apparatus 200 itself as distinguished from host 100, and resultant virtual input signal transmission to the host through the data-transmission channel, serves as a novel improvement/function of such a display apparatus.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669